Mr. Justice Harris
delivered the following dissenting opinion.
This court held in Hoover v. King, 43 Or. 281 (72 Pac. 880, 99 Am. St. Rep. 754, 65 L. R. A. 790), that:
“A judgment dismissing a complaint in an action at law is a proceeding unknown to the statute,” and, “An action at law, however, is disposed of either by a judgment in favor of the plaintiff or defendant, or one of nonsuit. ’ ’
The doctrine was reaffirmed in Mulkey v. Day, 49 Or. 312 (89 Pac. 957). Applying the rule established by precedent, the instant case should terminate in a judgment for defendant and not in a dismissal.